DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1, 2, 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0235351 A1 Mirbach et al.
2:	As for Claim 1, Mirbach et al teaches in Paragraph [0003, 0006 and 0062] A method for time-of-flight (ToF) guided down-up sampling, the method Comprising the steps of calculating a guide function from a full resolution output of a ToF sensor: downsampling the full resolution output by a predetermined scaling factor (Paragraph [0009]): calculating a downsampled depth data from the downsampled output: and upsampling the downsampled depth data to full resolution using the full resolution guide function (Paragraph [0028]).
3:	As for Claim 2, Mirbach et al teaches in Paragraph [0011] further comprising filtering the full resolution output.
4:	As for Claim 3, Mirbach et al teaches in Paragraphs [0006 and 0062] processing the downsampled output in an image signal processing (ISP) chain; and calculating a full resolution point cloud (depth image values for each pixel location (I,J) from the full resolution depth data.
5:	As for Claim 9, Mirbach et al teaches in Paragraph [0006] wherein the depth data is one of a spherical depth, Cartesian coordinates (the depth image has position vector data (I,J) and depth data for each pixel), or a mask.
Allowable Subject Matter
Claims 10-20 are allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 1, 2022